1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT
8                                    EASTERN DISTRICT OF CALIFORNIA
9
10   RP GOLDEN STATE MANAGEMENT,                              )       Case No.: 1:19-CV-00600-DAD-JLT
     LLC,                                                     )
11             Plaintiff,                                     )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
12                                                            )
              v.                                              )       Pleading Amendment Deadline: 2/5/20
13   OHIO SECURITY INSURANCE                                  )
     COMPANY,                                                 )       Discovery Deadlines:
14                                                            )             Initial Disclosures: 11/18/19
               Defendant.
                                                              )             Non-Expert: 4/17/20
15
                                                              )             Expert: 7/1/20
16                                                                          Mid-Discovery Status Conference:
                                                                            1/31/20 at 8:30 a.m.
17
                                                                      Non-Dispositive Motion Deadlines:
18                                                                          Filing: 7/15/20
19                                                                          Hearing: 8/18/20

20                                                                    Dispositive Motion Deadlines:
                                                                             Filing: 9/9/20
21                                                                           Hearing: 10/6/20
22
                                                                      Settlement Conference:
23                                                                           3/16/20 at 1:30 p.m.
                                                                             510 19th Street, Bakersfield, CA
24
                                                                      Pre-Trial Conference:
25
                                                                             12/14/20 at 1:30 p.m.
26                                                                           Courtroom 5

27
28   1
      Because the Court finds the joint report adequately sets forth the information for the scheduling order, the scheduling
     conference is VACATED.

                                                                  1
1                                                                   Trial: 2/9/21 at 8:30 a.m.
                                                                           Courtroom 5
2                                                                          Jury trial: 7-10 days
3
4    I.       Pleading Amendment Deadline
5             Any requested pleading amendments are ordered to be filed, either through a stipulation or
6    motion to amend, no later than February 5, 2020. Any motion to amend the pleadings shall be heard
7    by the Honorable Dale A. Drozd, United States District Court Judge.
8    II.      Discovery Plan and Cut-Off Date
9             The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)
10   on or before November 18, 2019.
11            The parties are ordered to complete all discovery pertaining to non-experts on or before April
12   17, 2020 and all discovery pertaining to experts on or before July 1, 2020.
13            The parties are directed to disclose all expert witnesses2, in writing, on or before May 1, 2020,
14   and to disclose all rebuttal experts on or before June 1, 2020. The written designation of retained and
15   non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and
16   shall include all information required thereunder. Failure to designate experts in compliance with
17   this order may result in the Court excluding the testimony or other evidence offered through such
18   experts that are not disclosed pursuant to this order.
19            The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts
20   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions
21   included in the designation. Failure to comply will result in the imposition of sanctions, which may
22   include striking the expert designation and preclusion of expert testimony.
23            The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement
24   disclosures and responses to discovery requests will be strictly enforced.
25            A mid-discovery status conference is scheduled for January 31, 2020 at 8:30 a.m. before the
26
27
              2
28             In the event an expert will offer opinions related to an independent medical or mental health evaluation, the
     examination SHALL occur sufficiently in advance of the disclosure deadline, so the expert’s report fully details the expert’s
     opinions in this regard.

                                                                2
1    Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

2    California. Counsel SHALL file a joint mid-discovery status conference report one week before the

3    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

4    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

5    completed as well as any impediments to completing the discovery within the deadlines set forth in this

6    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

7    1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

8    intent to appear telephonically no later than five court days before the noticed hearing date.

9    III.    Pre-Trial Motion Schedule

10           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

11   than July 15, 20203 and heard on or before August 18, 2020. Discovery motions are heard before the

12   Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

13   Bakersfield, California. For these hearings, counsel may appear via teleconference by dialing (888)

14   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

15   Clerk receives a written notice of the intent to appear telephonically no later than five court days before

16   the noticed hearing date. All other non-dispositive hearings SHALL be set before Judge Drozd.

17           No motion to amend or stipulation to amend the case schedule will be entertained unless it

18   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

19   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

20   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

21   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

22   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

23   obligation of the moving party to arrange and originate the conference call to the court. To schedule

24   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

25   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

26   with respect to discovery disputes or the motion will be denied without prejudice and dropped

27
28             3
                 Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of discovery
     of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery deadline.

                                                              3
1    from the Court’s calendar.

2           All dispositive pre-trial motions shall be filed no later than September 9, 2020 and heard no

3    later than October 6, 2020, in Courtroom 5 at 9:30 a.m. before the Honorable Dale A. Drozd, United

4    States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

5    and Local Rules 230 and 260.

6    IV.    Motions for Summary Judgment or Summary Adjudication

7           At least 21 days before filing a motion for summary judgment or motion for summary

8    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

9    to be raised in the motion.

10          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

11   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

12   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

13   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

14   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

15          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

16   statement of undisputed facts at least five days before the conference. The finalized joint statement of

17   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

18   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

19   statement of undisputed facts.

20          In the notice of motion the moving party SHALL certify that the parties have met and conferred

21   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

22   comply may result in the motion being stricken.

23   V.     Pre-Trial Conference Date

24          December 14, 2020 at 1:30 p.m. in Courtroom 5 before Judge Drozd.

25          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

26   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

27   directly to Judge Drozd's chambers, by email at DADorders@caed.uscourts.gov.

28          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the


                                                        4
1    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

2    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

3    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

4    Court to explain the nature of the case to the jury during voir dire.

5    VI.      Trial Date

6             February 9, 2021 at 8:30 a.m. in Courtroom 5 before the Honorable Dale A. Drozd, United

7    States District Court Judge.

8             A.       This is a JURY trial.

9             B.       Counsels' Estimate of Trial Time: 7-10 days.

10            C.       Counsels' attention is directed to Local Rules of Practice for the Eastern District of

11   California, Rule 285.

12   VII.     Settlement Conference

13            A Settlement Conference is scheduled for February 8, 2019 at 9:00 a.m., located at 510 19th

14   Street, Bakersfield, California.

15            Unless otherwise permitted in advance by the Court, the attorneys who will try the case

16   shall appear at the Settlement Conference with the parties and the person or persons having full

17   authority to negotiate and settle the case on any reasonable terms4discussed at the conference.

18   Consideration of settlement is a serious matter that requires preparation prior to the settlement

19   conference. Set forth below are the procedures the Court will employ, absent good cause, in

20   conducting the conference.

21            At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via

22   fax or e-mail, a written itemization of damages and a meaningful5 settlement demand which includes

23   a brief explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before

24   the settlement conference, Defendant SHALL respond via fax or e-mail, with an acceptance of the

25
              4
26              Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements
     are subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27            5
                “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
     party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party.
28   If, however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
     should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.

                                                                5
1    offer or with a meaningful counteroffer, which includes a brief explanation of why such a settlement

2    is appropriate.

3             If settlement is not achieved, each party SHALL attach copies of their settlement offers to

4    their Confidential Settlement Conference Statement, as described below. Copies of these documents

5    shall not be filed on the court docket.

6                      CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

7             At least five court days before the settlement conference, the parties shall submit, directly to

8    Judge Thurston's chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

9    Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

10   any other party, although the parties may file a Notice of Lodging of Settlement Conference

11   Statement. Each statement shall be clearly marked "confidential" with the date and time of the

12   Settlement Conference indicated prominently thereon.

13            The Confidential Settlement Conference Statement shall include the following:

14            A.       A brief statement of the facts of the case.

15            B.       A brief statement of the claims and defenses, i.e., statutory or other grounds upon

16                     which the claims are founded; a forthright evaluation of the parties' likelihood of

17                     prevailing on the claims and defenses; and a description of the major issues in dispute.

18            C.       A summary of the proceedings to date.

19            D.       An estimate of the cost and time to be expended for further discovery, pretrial and

20   trial.

21            E.       The relief sought.

22            F.       The party's position on settlement, including present demands and offers and a history

23                     of past settlement discussions, offers and demands.

24   VIII. Request for Bifurcation, Appointment of Special Master, or other Techniques to Shorten

25   Trial

26            Not applicable at this time.

27   IX.      Related Matters Pending

28            There are no pending related matters.


                                                          6
1    X.       Compliance with Federal Procedure

2             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

3    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

4    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

5    handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

6    Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

7    XI.      Effect of this Order

8             The foregoing order represents the best estimate of the court and counsel as to the agenda most

9    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

10   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

11   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

12   subsequent status conference.

13            The dates set in this order are firm and will not be modified absent a showing of good

14   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

15   contained herein will not be considered unless they are accompanied by affidavits or declarations,

16   and where appropriate attached exhibits, which establish good cause for granting the relief

17   requested.

18            Failure to comply with this order may result in the imposition of sanctions.

19
20   IT IS SO ORDERED.

21         Dated:   October 16, 2019                             /s/ Jennifer L. Thurston
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28


                                                         7
